67 F.3d 300
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert F. ZURLA, Plaintiff-Appellant,v.Kim COEHLER, Defendant-Appellee.
No. 95-5121.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1995.

Before:  KRUPANSKY, MILBURN and NELSON, Circuit Judges.

ORDER

1
Robert F. Zurla appeals a district court judgment dismissing his complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Zurla filed his complaint in the district court alleging that the defendant gave false testimony against him in criminal proceedings in a Tennessee court.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) and certified that an appeal would be frivolous.  Plaintiff has paid the filing fee on appeal.  On appeal, plaintiff contends that he is unable to adequately represent himself without an attorney and asserts that he was falsely convicted of state criminal charges.


3
Upon consideration, we conclude that the district court did not abuse its discretion in dismissing plaintiff's complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) for the reasons stated by the district court in its order of dismissal filed February 2, 1993.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).


4
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.